DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 02/22/2021 has been entered.  Claims 1-2 and 4-20 remain pending in the application.  
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “an electric actuator” in Claim 1, line 16 and Claim 20, line 13. See Response to Arguments for more discussion.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record does not disclose of make obvious a viscous coupling for a coolant pump, comprising: a housing part and an input body rotatable relative to the housing part, the housing part and the input body at least partially delimiting an interior space; a shaft that is rotatable relative to the housing part and on which an output body arranged in the interior space is formed for conjoint rotation with the shaft; a coupling region formed between the output body and the input body, the coupling region configured to hold a viscous fluid to assure a coupling between the input body and the output body; a holding chamber for collecting coolant leaking from the coolant pump; a housing wall conformed integrally with the housing part, the housing wall partially delimiting the holding chamber; and an actuator housing 
the housing part has an opening through which the shaft passes, wherein a bearing collar surrounding the opening protrudes in an axial direction of the shaft away from the housing part, and the bearing collar is rotatably mounted on the shaft and delimits the holding chamber radially inwardly.
With respect to Claims 2 and 4-19, their pendency on Claim 1 make them allowable.

With respect to Claim 20, the prior art does not disclose or make obvious a coolant pump for circulating a coolant, comprising: a viscous coupling having: a housing part and an input body rotatable relative to the housing part, the housing part and the input body at least partially delimiting an interior space; a shaft that is rotatable relative to the housing part and on which an output body arranged in the interior space is formed for conjoint rotation with the shaft; a coupling region formed between the output body and the input body, the coupling region configured to hold a viscous fluid to assure a coupling between the input body and the output body; a holding chamber for collecting coolant leaking from the coolant pump; a housing wall conformed integrally with the housing part, the housing wall partially delimiting the holding chamber; and an actuator housing and an electric actuator therein by which a degree of the coupling between the input body and the output body is adjustable; and moving blades arranged on the shaft 
the input body is constructed in at least two parts including a pot-shaped base body and a cover which closes the base body, the base body arranged in the axial direction between the housing part and the cover, wherein an external thread is formed on the cover, and by which the cover is screwed into a mating internal thread provided on the base body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Response to Arguments
Applicant’s arguments, see Page 6, lines 1-8, filed 02/22/2021, with respect to amended Claims 1 and 20 have been fully considered and are persuasive.  The previous rejections of Claims 1-2 and 4-20 have been withdrawn. 
	In response to Applicant’s arguments, see Page 6, lines 9-12, with respect to 35 U.S.C. 112(f) interpretations, see previous responses in Action mailed 12/23/2020, Page 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Timothy P. Solak
/tps/
Art Unit 3746
03/01/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746